                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:17-CR-244-FL-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
    v.                                            )
                                                  )
                                                  )                      ORDER
 MARIA MAGDALENA FRANCISCO-                       )
 ABREU, a/k/a “Maria Magdalena Francisco          )
 de Perez,” and “Maria Abreu,”                    )

         Defendant.

         This matter is before the court on government’s emergency motion to revoke the order of

United States Magistrate Judge Steven L. Tiscione for the Eastern District of New York releasing

defendant. (DE 6). The government additionally moves the court to stay the pre-trial release order

and requests the defendant remain in custody until a hearing can be held in this district.

         Upon review of the government’s submissions, the government’s motion is hereby

GRANTED IN PART. IT IS ORDERED that defendant’s release is STAYED, and this defendant

is ORDERED to remain in the custody of the Attorney General or his designated representative for

transport to this district and upon her receipt here she will be confined in a corrections facility

separate, to the extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal prior to immediate hearing on the government’s motion. The defendant

shall be afforded a reasonable opportunity for private consultation with defense counsel. On order

of a court of the United States or on request of an attorney for the Government, the person in charge

of the corrections facility shall deliver the defendant to the United States Marshal for the purpose

of an appearance in connection with a court proceeding.
SO ORDERED, this 11th day of December, 2018.




                                       ______________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                   2
